PER CURIAM:
This c Iaim w as s ubmitted for de cisión b ased u pon t he allegations in t he Notice of Claim and respondent's Answer.
Claimant seeks $133.75 for air-conditioner repair and a spring inspection at the Huntington Work/Study Release Center, a facility of respondent in Cabell County. The documentation for these services was not processed for payment within the appropriate fiscal year; therefore, claimant has not been paid. In its Answer, respondent admits the validity of the claim as well as the amount, and states that there were sufficient funds expired in the appropriate fiscal year from which the invoice Cabell County could have been paid.
Accordingly, the Court makes an award to claimant in the amount of $133.75.
Award of $133.75.